787 F. Supp. 2d 1351 (2011)
IN RE: UPONOR, INC., F1807 PLUMING FITTINGS PRODUCTS LIABILITY LITIGATION.
MDL No. 2247.
United States Judicial Panel on Multidistrict Litigation.
May 23, 2011.
Before JOHN G. HEYBURN, II, Chairman, KATHRYN H. VRATIL, W. ROYAL FURGESON, JR., FRANK C. DAMRELL, and PAUL J. BARBADORO, Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN, II, Chairman.
Before the Panel:[*] Pursuant to 28 U.S.C. § 1407, common defendants Uponor, Inc., and RTI Technology, Inc. (collectively Uponor) move to centralize this litigation in the District of Minnesota. All plaintiffs join in this motion. This litigation currently consists of five actions pending in three districts, as listed on Schedule A.[1]
After considering all arguments of counsel, we find that these actions involve common questions of fact and that centralization *1352 under Section 1407 will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions involve similar factual and legal allegations concerning the allegedly defective nature of the Uponor F1807 plumbing fittings. Centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings, including with respect to class certification; and conserve the resources of the parties, their counsel, and the judiciary.
We have selected the District of Minnesota, which all parties agree is the most appropriate forum, as the transferee district for this litigation. The first-filed and most procedurally advanced action is pending in that district, and as Uponor's headquarters, documents and witnesses also are likely to be found there.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the District of Minnesota are transferred to the District of Minnesota and, with the consent of that court, assigned to the Honorable Ann D. Montgomery for coordinated or consolidated pretrial proceedings with the actions pending there.

SCHEDULE A
MDL No. 2247.  IN RE: UPONOR, INC., F1807 PLUMBING FITTINGS PRODUCTS LIABILITY LITIGATION
Central District of California

Carl Fielstra III, et al. v. Uponor, Inc., et al., C.A. No. 2:11-00575

Paul Roth, et al. v. Uponor, Inc., et al., C.A. No. 2:11-00705
District of Minnesota

John McGregor, et al. v. Uponor, Inc., et al., C.A. No. 0:09-01136

Charles Perrone v. Uponor, Inc., et al., C.A. No. 0:11-00156
District of Oregon

Steve Spina, et al., v. Uponor, Inc., et al., C.A. No. 6:11-06076
NOTES
[*]  Judge Barbara S. Jones did not participate in the decision of this matter.
[1]  The parties have notified the Panel that an additional related action is pending in the District of Minnesota.